Citation Nr: 0619258	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 to September 1942, in 
the Philippine Guerilla and Combination Service from January 
1945 to August 1945, and in the Regular Philippine Army from 
August 1945 to May 1946.  He was confined as a prisoner of 
war (POW) from April 1942 to September 1942.  He died in 
November 2002, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Manila, the Republic of the Philippines (RO).


FINDINGS OF FACT

1.  The veteran died in November 2002 at the age of 81.  The 
immediate cause of death was cardio-respiratory arrest; the 
antecedent cause of death was respiratory failure; the 
underlying cause of death was severe chronic obstructive 
pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was in effect for arteriosclerotic heart disease (ASHD), 
rated 60 percent disabling effective July 2, 2000, and a 
shrapnel wound, left parietal region, rated noncompensable 
effective January 29, 1962.
 
3.  COPD was not shown in service and is not related to 
service.

4.  The evidence of record does not show that the veteran's 
death is related to service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in December 2002, satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Moreover, service 
connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2005).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312 (2005).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in November 2002 at the age of 81.  The 
death certificate reported  the immediate cause of death as 
cardio-respiratory arrest, the antecedent cause of death as 
respiratory failure, and the underlying cause of death as 
severe COPD.  At the time of the veteran's death, his 
service-connected disabilities were ASHD, rated 60 percent 
disabling effective July 2, 2000, and a shrapnel wound, left 
parietal region, rated noncompensable effective January 29, 
1962.

The November 1957 VA medical examination report noted in the 
respiratory examination that the veteran's chest was 
symmetrical and clear to percussion and auscultation.

The September 1980 private medical examination noted that an 
x-ray of the veteran's chest showed some peribronchial 
infiltrates at the right base of the lungs and prominent lung 
markings bilaterally along the perihilar region.  The report 
stated that these results were suggestive of asthmatic 
bronchitis.

The November 1981 VA radiographic report noted patchy 
peribronchial infiltrations in both bases medially.  The 
impression was, in part, bilateral medial basal pneumonitis.

The August 1986 VA radiographic report noted no significant 
change in the veteran's lungs.  The impression was, in part, 
bilateral medial basal pneumonitis, chronic, unchanged from 
November 3, 1981 to August 22, 1986..

The October 1998 private radiology report noted that the 
veteran had a cough and difficulty of respiration.  The 
impression was bilateral bronchitis.

The May 2001, October 2001 and May 2002 private examination 
reports noted findings and impressions similar to the October 
1998 report.

The June 2002 private radiology report noted, in part, that 
fluid was seen at the base of the right lung.  The impression 
was pneumonia and most likely with plueral effusion.  The 
medical examination report diagnosis was, in part, COPD and 
bronchitis with pneumonia.

The October 2002 VA medical examination report noted the 
previous diagnoses and gave a diagnosis, in part, of negative 
inspiratory force.

The November 2002 private examination report noted an 
impression of COPD and that the veteran was in severe 
respiratory distress.  The report stated that he was treated 
and subsequently expired.

The veteran's service medical records do not show any 
evidence of COPD.  COPD was not shown in service or for many 
years after service discharge, and there is no medical 
evidence that establishes a direct nexus between the 
veteran's COPD and his military service.  In addition, there 
is no medical evidence that specifically demonstrates a 
relationship between the veteran's service-connected ASHD or 
shrapnel wound, left parietal region, and his COPD, which 
caused his death from cardio-respiratory arrest due to 
respiratory failure.

Although the appellant contends that the veteran's death is 
due to military service her statements alone are not 
sufficient to prove the cause of the veteran's death.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death was the result of his military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is no medical evidence linking the cause of the 
veteran's death to his military service or to any service-
connected disability, and as such service connection must be 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence relating the veteran's death to his military service 
or to a service-connected disorder, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


